FOR PUBLICATION                                           FILED
                                                        Sep 21 2012, 9:16 am


                                                               CLERK
                                                             of the supreme court,
                                                             court of appeals and
                                                                    tax court




ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

ELLEN M. O’CONNOR                             GREGORY F. ZOELLER
Marion County Public Defender Agency          Attorney General of Indiana
Indianapolis, Indiana
                                              MARJORIE LAWYER-SMITH
                                              Special Deputy Attorney General
                                              Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

JUSTIN TAYLOR,                                )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )        No. 49A05-1201-CR-4
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                   APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Reuben B. Hill, Judge
                          Cause No. 49F18-1109-FD-67104


                                  September 21, 2012

                             OPINION - FOR PUBLICATION

MAY, Judge
        Justin Taylor appeals his conviction of Class D felony failing to register as a sex

offender.1 We affirm.

                             FACTS AND PROCEDURAL HISTORY

        On March 6, 2008, Taylor pled guilty to Class C felony child molesting. When

released from incarceration on June 18, 2009, he was notified he was required to register

with the Sex and Violent Offender Registry in Marion County for ten years. The registry

requirement mandated Taylor provide his current address, and update his address within three

days or seventy-two hours of relocation to a new residence. Taylor first registered on June

19, 2009 and reregistered with a new address on July 1, 2009.

        In May 2011, Taylor was arrested and later convicted of criminal confinement. He

was released to home detention on August 29. The home detention was to be served at 1725

Sloan, which was not listed as one of his addresses on the Sex Offender registry. In

September, a compliance officer in the Sex and Violent Offender Registration Division

learned Taylor was not living at either of the addresses listed as his residence on the Sex

Offender registry.

        The compliance officer learned of Taylor’s address from his home detention

supervisor and arrested him there for failing to register as a sex offender. The State charged

Taylor with Class D felony failure to register as a sex offender2 and the trial court found


1
 Ind. Code § 11-8-8-17.
2
 The State first charged Taylor with Class D felony failure to register for “failing to register initially as a sex
offender within seven (7) days after [his] obligation to register[.]” (App. at 36.) However, the State moved
for, and the trial court granted, an amendment to the charging information to allege Taylor did not register or
update his address within seventy-two hours of moving to a new address and/or did not reside at the address he
previously registered.
                                                        2
Taylor guilty as charged.

                             DISCUSSION AND DECISION

       When reviewing the sufficiency of the evidence to support a conviction, we consider

only the probative evidence and reasonable inferences supporting the trial court’s decision.

Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s role, and not ours, to

assess witness credibility and weigh the evidence to determine whether it is sufficient to

support a conviction. Id. To preserve this structure, when we are confronted with conflicting

evidence, we consider it most favorably to the trial court’s ruling. Id. We affirm a

conviction unless no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt. Id. It is therefore not necessary that the evidence overcome

every reasonable hypothesis of innocence; rather, the evidence is sufficient if an inference

reasonably may be drawn from it to support the trial court’s decision. Id. at 147.

       To convict Taylor of Class D felony failure to register as a sex offender, the State

must prove he knowingly or intentionally failed to register as a sex offender when his address

changed. Ind. Code § 11-8-8-17. Taylor does not dispute he did not update his registry

information when he was placed on house arrest at the Sloan street address, however, he

contends he did not knowingly or intentionally fail to register because he was not aware he

was required to register upon his release from incarceration to home detention: “he assumed

they were closely monitoring him by ankle bracelet and other means. [Tr.*] [sic] He was

unaware he was required to submit himself to double monitoring.” (Br. of Appellant at 9.)

We find his argument/defense without merit.

                                              3
       “Because knowledge is the mental state of the actor, it may be proved by

circumstantial evidence and inferred from the circumstances of each case.” Wilson v. State,

835 N.E.2d 1044, 1049 (Ind. Ct. App. 2005), trans. denied. At trial, the State presented

evidence Taylor received notice, after his release from incarceration for Class C felony child

molesting, that he was required to register as a sex offender for the next ten years. When

Taylor first registered on June 19, 2009, he received and signed a form that stated:

       I hereby certify that I truthfully answered the information requested above. If I
       move to a different residential location (home address) within Marion County,
       I will provide a newly completed registration to the Indianapolis Metropolitan
       Police Department within three (3) days of making such change. Further, if I
       move to a different residential location (home address) outside of Marion
       County, not more than 72 hours/three (3) days after the address change, I must:
               1)     provide written notice to the Indianapolis Police Department
                      Sex Offender Registry of change and
               2)     register within a new county of residence.

(State’s Exhibit at 5.) Taylor received and signed the same form when he changed his

address on July 1, 2009. In addition, both forms displayed in bold letters, “FAILURE TO

COMPLY IS A CLASS D FELONY.” (Id. at 5 and 6) (emphasis in original).

       Taylor’s signature acknowledged he understood that language, and he did comply with

the requirements when he first registered as a sex offender. Any argument Taylor offers to

the contrary is an invitation for us to reweigh the evidence, which we cannot do. See Drane,
867 N.E.2d at 146. Accordingly, we affirm his conviction of Class D felony failing to

register as a sex offender.

       Affirmed.

NAJAM, J., and KIRSCH, J., concur.

                                              4